Citation Nr: 1122791	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to basic eligibility for education benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant had served in the California (CA) Army National Guard (ANG) from March 18, 1987 to March 13, 1988 and from May 8, 1999 to the present. 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 decision by the Department of Veterans Affairs (VA) Education Regional Processing Office (RPO) in Muskogee, Oklahoma.  By that decision, the RPO denied basic eligibility to education benefits under the MGIB-SR program.  The Veteran appealed the RPO's March 2009 rating action to the Board.  Jurisdiction of the appeal currently resides with the Reno, Nevada Regional Office (RO).

In February 2011, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is contained in the claims file. 

FINDING OF FACT

The Department of Defense (DoD) has determined that the Appellant's eligibility for Chapter 1606 education benefits was suspended on March 13, 1988, when she received a general discharge from the CA ARNG for unsatisfactory participation. 


CONCLUSION OF LAW

As the Appellant does not meet basic eligibility requirements, the claim for education benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is without legal merit.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the Appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Appellant. As will be explained below, the claim lacks legal merit.  As such, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress. This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606. 38 C.F.R. § 21.7570.

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period.

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year. 38 U.S.C.A. § 3012.  The Board also notes that laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

According to VA's Manual of Education Procedures (M22-4), Part VIII, Chapter 3, Paragraph 3.07 (September 5, 2000), '[a] reservist who is separated from the Selected Reserve because of a final determination of unsatisfactory participation loses eligibility to Chapter 1606 benefits.  The reservist cannot again reestablish eligibility, even if the Selected Reserve permits him or her to re-affiliate.  This is a DoD/DoT determination and not a unit determination.'

Under these circumstances, VA's Manual of Education Procedures further provides that if a review of the DoD data record shows that eligibility to Chapter 1606 benefits was terminated by a finding of unsatisfactory participation, the RPO should not award benefits, but instead request separate written verification of eligibility from the claimant's current reserve/guard component.  The RPO should also advise the claimant that benefits cannot be awarded due to previous DoD report of unsatisfactory participation and that VA is verifying eligibility status with the reserve/guard component.  See M22-4, Part VIII, Chapter 3, Paragraph 3.07(b)(1-3).
The Appellant seeks entitlement to basic eligibility for education benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)).  She maintains that after being discharged from the CA ARNG for unsatisfactory participation in 1988, she was not informed that she would be ineligible for MGIB-SR benefits.  In fact, she contends that upon re-enlistment into the CA ARNG in May 1999, a recruiter had told her that her prior unsatisfactory participation would be voided and that she would be re-eligible for Chapter 1606 benefits.  (See Transcript (T.) at pages (pgs.) 2-6)).  She also argues that she is entitled to benefits because she is currently serving in the ARNG. 

In this case, the evidence of record reflects that the Appellant enlisted in the CA ARNG on March 18, 1987.  She committed to serving a (6) six-year term.  She was eligible for Chapter 1606 benefits for the period from July 11, 1987 to March 13, 1988.  Chapter 1606 benefits were terminated on March 13, 1988 because the Appellant had received a "'General'" discharge for unsatisfactory participation prior to completing her six (6) year obligation.  She did not re-affiliate within 12 months.  Thus, she was not eligible for Chapter 1606 benefits as of March 13, 1988.  (See DOD's March 2009 response to the RO's request for information and Appellant's service personnel records, received by the RO in May 2010). 

The Board does not dispute that from 1999 until the present, the Appellant is serving in the ARNG.  However, and as noted in the laws and regulations section above, a Veteran whose eligibility for Chapter 1606 benefits has been terminated due to unsatisfactory participation may not re-establish eligibility by serving with another unit.  Although the Appellant has re-enlisted and committed to serving a 6-year term, DoD has informed VA that the Appellant's eligibility was terminated on March 13, 1988 because of her unsatisfactory participation prior to completing her six (6) year obligation with the CA ARNG and because she did not re-affiliate within 12 months.  Accordingly, notwithstanding the Veteran's continued service, her claim for education benefits under Chapter 1606 must be denied because DoD has determined that his eligibility ended on March 13, 1988.

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DoD.  DoD determined that the Veteran's eligibility was terminated on March 13, 1988, because of her discharge from the CA ARNG.  VA has no authority to overturn this determination or establish any other termination date, in light of the DoD determination.  The pertinent legal authority governing this issue is clear and specific, and the Board is bound by such authority.

Under the circumstances of this case, the Board finds that the Veteran does not meet basic eligibility requirements for educational benefits under Chapter 1606, Title 10, United States Code, from March 18, 1988.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for education benefits under Chapter 1606, Title 10, United States Code MGIB-SR is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


